These actions were brought to recover the purchase price, with interest, paid for nonvoting common stock of defendant upon the ground of a rescission of the contract of purchase because of certain fraudulent representations of defendant which induced it. The evidence as to the making of the representations, that they were chargeable to defendant, that they were false and were known by defendant to be false when made, that plaintiffs relied thereon and were thereby deceived, was sufficient to sustain the verdicts rendered on those phases of the cases. Likewise, as to the time of plaintiffs’ discovery of the fraud and the rescission of the contracts. No prejudicial errors in the reception of evidence or in the court’s charge to the jury or refusal to charge, appear which require a reversal of any of the judgments. Judgments appealed from affirmed, with costs in one appeal. All concur. [See 270 App. Div. 781.]